Citation Nr: 9936037	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  99-04 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim for service connection for hearing loss has been 
submitted.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).


FINDINGS OF FACT

1.  In a March 1992 rating decision, the RO denied the 
reopening of the veteran's claim of entitlement to service 
connection for hearing loss on the basis that there was no 
new and material evidence.

2.  The additional evidence added to the record since the 
March 1992 RO rating decision, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered to fairly decide the merits of the claim.

3.  The veteran's claim of entitlement to service connection 
for hearing loss is plausible and capable of substantiation.


CONCLUSIONS OF LAW

1.  The decision of the RO in March 1992 denying the 
reopening of the claim of entitlement to service connection 
for hearing loss is final.  38 U.S.C. § 4005(c) (1988); 
38 C.F.R. § 20.1103 (1991).

2.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for hearing loss is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a February 1981 rating decision, the RO denied service 
connection for hearing loss on the basis that the hearing 
loss was not related to active service.  The evidence of 
record at the time of that rating decision included the 
veteran's service medical records, his discharge papers, and 
a December 1980 statement from a private doctor.  Service 
medical records reveal that on entrance examination the 
veteran's hearing was 15/15, bilaterally.  On separation 
examination, the hearing test results were the following: 
watch, 40/40, bilateral; coin click, 20/20, bilateral; 
whispered voice, 15/15, bilateral; spoken voice, 15/15, 
bilateral; and binaural, 15/15.  The veteran's discharge 
papers reveal that he served on the U.S.S. Wisconsin (BB 64).  
In the December 1980 statement, a private physician noted 
that in December 1963 the veteran had a hearing loss of 65.2 
decibels and 68.4 decibels in the left and right ears, 
respectively.

In an unappealed March 1992 rating decision, the RO denied 
the reopening of the claim for service connection for hearing 
loss on the basis that the veteran had not submitted new and 
material evidence.  The veteran had submitted a statement 
from himself, a statement from an associate, a copy of a 
check for the purchase of hearing aids, and private medical 
records.  The private medical records included a Beltone 
audiogram dated on September 8, 1978, and a statement from 
Beltone Hearing Aid Centers.  In that statement, it was noted 
that on July 4, 1977, the veteran had a 57 percent hearing 
loss in the left ear and a 60 percent hearing loss in the 
right ear.

The evidence that has been received since the March 1992 
rating decision includes the following: various statements of 
the veteran, his spouse, and associates; an April 1982 letter 
from the Social Security Administration (SSA); a copy of a 
check for the purchase of hearing aids; private medical 
records; and a transcript of the September 1999 hearing held 
at the RO before a member of the Board.  In the submitted 
statements, the veteran, his spouse, and others assert that 
the veteran had difficulty hearing after active service.  The 
April 1982 letter from SSA reveals that the veteran was 
eligible for disability benefits, beginning in September 
1982.  The private medical records include an audiogram 
performed on February 2, 1999, and an August 1999 statement 
from a Beltone hearing specialist.  The hearing specialist 
asserted that the veteran had a severe hearing loss and that 
people who were exposed to loud noises during wartime had 
hearing losses similar to the veteran's hearing loss.  The 
hearing specialist opined that the veteran's hearing loss was 
the result of noise exposure from the large guns on the 
battleship on which he served during World War II.  At the 
September 1992 hearing, the veteran testified that he was 
exposed to loud noises from serving on the U.S.S. Wisconsin.  
In particular, he asserted that his duties on that battleship 
included serving as a lookout and that it was during that 
duty that he was exposed to noise from the firing of the 
ship's 16-inch guns.  Transcript.

Legal Criteria

Service connection may be established for a disability 
resulting from a personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

The law grants a period of one year from the date of the 
notice of the result of the initial determination for the 
filing of a notice of disagreement; otherwise, that 
determination becomes final and may not be reopened unless 
new and material evidence is submitted.  38 U.S.C. § 4005(c) 
(1988); 38 C.F.R. § 20.1103 (1991).  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (1998).

For the purposes of determining whether new and material 
evidence has been submitted, credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As to the 
determination of the materiality of the evidence presented 
since the last final disallowance of the claim, the newly 
presented evidence does not need to be probative of all of 
the elements that are required to award a claim, but instead 
needs to be probative only as to each element that was a 
specified basis for the last disallowance.  Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  In this case, the veteran needs 
to present evidence that his hearing loss was incurred in or 
aggravated during active service.  

Analysis

The August 1999 statement from the Beltone hearing specialist 
is new and material evidence.  The Beltone hearing specialist 
relates the veteran's current hearing loss to noise exposure 
in active service.  Accordingly, the additional evidence is 
so significant that it must be considered to fairly decide 
the merits of the veteran's claim, and the claim of 
entitlement to service connection for hearing loss is 
reopened. 

Well-grounded Determination

Under current jurisprudence, once new and material evidence 
has been submitted, the next question is whether the 
appellant has presented evidence of a well-grounded claim.  
Winters v. West, 12 Vet. App. 203 (1999).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim which is plausible; i.e., one that is meritorious 
on its own or capable of substantiation.  If the claim is not 
well grounded, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the 
appellant has not submitted evidence of a well-grounded 
claim, there is no duty to assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).

In view of the evidence of record, including the veteran's 
evidentiary assertions and the favorable medical statement 
which must be presumed to be true for purpose of determining 
whether his claim is well grounded, the Board finds that the 
claim for service connection for hearing loss is plausible 
and thus well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  King v. Brown, 5 Vet. App. 19 (1993).


ORDER

The claim of entitlement to service connection for hearing 
loss is reopened.

The claim of entitlement to service connection for hearing 
loss is well grounded.


REMAND

When a well-grounded claim has been submitted, the VA has a 
duty to assist the veteran in the development of facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a) (West 1991).  
Additional development is necessary, to include obtaining SSA 
records.  See Baker v. West, 11 Vet. App. 163 (1998).  
Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all physicians and 
facilities that have treated or evaluated 
his hearing loss since active service.  
The RO should ask the veteran to identify 
the address of Cannon Mills and the 
location(s) of the mill(s) where he 
worked.  After obtaining appropriate 
authorization, the RO should attempt to 
obtain any relevant medical records that 
are not already in the claims file, 
including any medical records from Cannon 
Mills and all additional records from 
Beltone, Wilmington Ear Nose and Throat 
Associates, and Dr. Dorenbusch.

3.  The RO should try to obtain any 
relevant medical records and the decision 
in the Social Security disability 
benefits claim filed by the veteran.

4.  The veteran should be afforded an 
evaluation by an audiologist in order to 
determine the status and likely etiology 
of his hearing loss.  The claims file and 
copy of this entire remand, must be 
provided to the audiologist for review 
prior to examination, the receipt of 
which should be acknowledged in the 
examination report.  If deemed necessary, 
an otolaryngologist also should examine 
the veteran.  The veteran's history 
should be obtained.  If the veteran's 
hearing loss in either ear meets the 
criteria for a hearing loss under 
38 C.F.R. § 3.385 (1999), the examiner 
should provide an opinion as to the 
likelihood that the hearing loss in that 
ear had its onset during or is otherwise 
related to active service including in-
service noise exposure, as opposed to 
being related to post-service noise 
exposure (e.g., from working at Cannon 
Mills) or of other post-service etiology.  
The basis of the opinion must be 
provided, with reference to the evidence 
supporting the opinion.  If necessary, 
the examiner may express the opinion in 
terms of likelihood (i.e., more likely, 
less likely, or equally likely as not); 
however, speculation should be avoided.  
All findings should be reported in detail 
and a complete rationale should be given 
for any opinion expressed.

5.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it is essential that it be amended by the 
examiner so that the case will not have 
to be remanded again.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim.  Consideration should be given to 
all applicable law and regulations 
including 38 C.F.R. § 3.102 (1999), 
38 U.S.C.A. § 1154(b) (West 1991), and 
Hensley v. Brown, 5 Vet. App. 155 (1993); 
as applicable.  If the benefit sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case with 
applicable laws and regulations not 
previously included and given the 
opportunity to respond thereto.  No 
action is required of the appellant until 
he receives further notice.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals


 

